—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 24, 1996, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention that there was a violation of his right not to be twice placed in jeopardy for the same offense, the trial court did not improvidently exercise its discretion by granting the mistrial requested by the defense counsel in light of his immediate need for a heart transplant (see, People v Ferguson, 67 NY2d 383). When the defendant objected to his counsel’s motion, the court made a proper inquiry regarding the defense counsel’s medical condition. Upon obtaining sufficient information regarding the severity and uncertainty of the defense counsel’s condition, and after *396considering the alternatives, the trial court properly found that there was a manifest necessity for the mistrial (see, Matter of Davis v Brown, 87 NY2d 626, 630; see also, People v Holland, 248 AD2d 636; Matter of Romero v Justices of Supreme Ct., 237 AD2d 292, 293-294).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.